ORDER

PER CURIAM.
Appellant, Daniel Jackson, appeals the judgment entered by the Circuit Court of the City of St. Louis declaring him the natural father of L.P. and ordering that he pay past and prospective child support. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 84.16(b).